DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objections have been fully considered and are persuasive in view of the Amendment.  The drawing objections have been withdrawn. 
Applicant’s arguments with respect the prior art rejections have been considered but are moot because Applicant has amended the claims to reflect a new combination of limitations which are addressed in the new grounds of rejection, necessitated by Amendment, below.  If Applicant believes discussion with the Examiner would aid in advancing prosecution, Applicant is encouraged to contact the Examiner using the contact information at the end of this Office Action.  
Drawings
The drawings were received on 13 April 2021.  These drawings are accepted by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. ‘41 (US 2014/0250941) in view of Steele et al. (WO 2013/043389: cited by Applicant).
Regarding claim 1, Steele et al. ‘41 discloses a transport refrigeration system (see at least transport refrigeration system #10) comprising: a refrigeration unit (see at least refrigeration unit #14) having: a refrigerant heat rejection heat exchanger (see at least refrigerant heat rejection heat exchanger #22) and a fan configured to blow air across the refrigerant heat rejection heat exchanger (see at least fan #28); a first engine configured to power the refrigeration unit (see at least prime mover #16; paragraph [0022]), the first engine having an engine coolant circuit (Examiner notes that engine coolant circuit is inherent to prime mover #16) and an exhaust outlet (see at least paragraph [0027]); a heat exchanger (see at least exhaust gas cooler #40) having: a first fluid passage fluidly connected to the exhaust outlet (see at least paragraphs [0027], [0033]; Figure 2, exhaust gas passage #142); a second fluid passage fluidly connected to a coolant circuit (see at least paragraph [0029]; Figure 2, passage #52); and a third fluid passage fluidly connected to and configured to receive air blown across the refrigerant heat rejection heat exchanger (see at least paragraph [0027]; Figure 2, passages #148); and wherein the second fluid passage is thermally connected to the first fluid passage (via the coolant; paragraph [0029]) and the third fluid passage is thermally connected to the first fluid passage (via the air; paragraph [0027]), wherein the second fluid passage is thermally connected to the third fluid passage (via the coolant/air (see above)); wherein the air flows across the first fluid passage and absorbs heat from engine exhaust gas flowing through the first fluid passage to cool the engine exhaust gas (see at least paragraphs [0027]).  
Steele et al. ‘41 does not disclose that the coolant circuit is an engine coolant circuit.
Steele et al. teaches another transport refrigeration system wherein the coolant circuit used to cool the engine exhaust is an engine coolant circuit (see at least paragraphs [0028]-[0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the coolant circuit in the transport refrigeration system of Steele et al. ’41 as an engine coolant refrigerant circuit, as taught by Steele et al., to improve the system of Steele et al. ’41 by making use of a coolant circuit using a coolant known to have a higher boiling point than the temperature of the exhaust gas (see at least Steele et al. ’41 paragraph [0037]: Examiner notes that ethylene glycol is commonly used as engine coolant).  

Regarding claim 5, Steele et al. ‘41, as modified above, further discloses wherein: engine coolant circulating through the coolant circuit and the second fluid passage absorbs heat from engine exhaust gas flowing through the first fluid passage and the engine exhaust gas is cooled (see at least Steele et al. ‘41 paragraph [0029]).
Regarding claim 6, Steele et al. ’41 further discloses wherein: air blowing across the refrigerant heat rejection heat exchanger and through the third fluid passage absorbs heat from engine exhaust gas flowing through the first fluid passage and the engine exhaust gas is cooled (see at least Steele et al. ’41 paragraph [0027]).

Claims 7, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. ‘41 (US 2014/0250941) in view of Steele et al. (WO 2013/043389: cited by Applicant).
Regarding claim 7, Steele et al. ‘41 discloses a method of operating a transport refrigeration system, the method comprising: cooling, using a refrigeration unit (see at least refrigeration unit #14), a refrigerated cargo space (see at least paragraph [0022]), the refrigeration unit having: a refrigerant heat rejection heat exchanger (see at least refrigerant 
Steele et al. ‘41 does not disclose that the coolant circuit is an engine coolant circuit.
Steele et al. teaches another transport refrigeration system/method wherein the coolant circuit used to cool the engine exhaust is an engine coolant circuit (see at least paragraphs [0028]-[0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the coolant circuit in the transport refrigeration system of Steele et al. ’41 as an engine coolant refrigerant circuit, as taught by Steele et al., to improve the method of Steele et al. ’41 by making use of a coolant circuit using a coolant known to have 

Regarding claim 11, Steele et al. ’41, as modified above, further discloses circulating engine coolant through the coolant circuit and the second fluid passage; flowing engine exhaust gas through the first fluid passage; and cooling engine exhaust gas by using the engine coolant to absorb heat (see at least Steele et al. ’41 paragraph [0029]).
Regarding claim 12, Steele et al. ‘41 further discloses blowing air across the refrigerant heat rejection heat exchanger and through the third fluid passage; flowing engine exhaust gas through the first fluid passage; and cooling the engine exhaust gas by using the air blown across the refrigerant heat rejection heat exchanger to absorb heat (see at least Steele et al. ’41 paragraph [0027]).

Claims 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. ’41 (US 2014/0250941) in view of Steele et al. (WO 2013/043389: cited by Applicant).
Regarding claim 13, Steele et al. ‘41 discloses a method of assembling a transport refrigeration system (see at least transport refrigeration system #10, which must be assembled) comprising: positioning a refrigeration circuit within a refrigeration unit (see at least refrigeration unit #14 having circuit #18: thus it is positioned), the refrigeration circuit having: a refrigerant heat rejection heat exchanger (see at least refrigerant heat rejection heat exchanger #22) and a fan configured to blow air across the refrigerant heat rejection heat exchanger (see at least fan #28); operably connecting a first engine to the refrigeration circuit (see at least prime mover #16; paragraph [0022]), the first engine being configured to power the refrigeration unit and having an engine coolant circuit (Examiner notes that engine coolant circuit is inherent to prime mover #16) and an exhaust outlet (see at least paragraph see at least paragraph [0027]); 
Steele et al. teaches another transport refrigeration system wherein the coolant circuit used to cool the engine exhaust is an engine coolant circuit (see at least paragraphs [0028]-[0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the coolant circuit in the transport refrigeration system of Steele et al. ’41 as an engine coolant refrigerant circuit, as taught by Steele et al., to improve the method of Steele et al. ’41 by making use of a coolant circuit using a coolant known to have a higher boiling point than the temperature of the exhaust gas (see at least Steele et al. ’41 paragraph [0037]: Examiner notes that ethylene glycol is commonly used as engine coolant).  

Regarding claim 17, Steele et al. ‘41, as modified above, wherein: engine coolant circulating through the coolant circuit and the second fluid passage absorbs heat from engine 
Regarding claim 18, Steele et al. ‘41 further discloses wherein: air blowing across the refrigerant heat rejection heat exchanger and through the third fluid passage absorbs heat from engine exhaust gas flowing through the first fluid passage and the engine exhaust gas is cooled (see at least Steele et al. ’41 paragraph [0027]).

Claims 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. ’41 in view of Steele et al., as applied to claims 1, 7, or 13, above, and further in view of Cross (US 3,691,772: cited by Applicant).
Regarding claims 3, 9, and 15, Steele et al. ‘41 in view of Steele et al. is silent regarding wherein: the first fluid passage is fluidly connected to the engine exhaust outlet through a muffler.
Cross, however, teaches connection of exhaust gas heat recovery through a muffler (see at least Abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system/method of Steele et al. ‘41 in view of Steele et al. with wherein: the first fluid passage is fluidly connected to the engine exhaust outlet through a muffler, as taught by Cross, to improve the system of Steele et al. ‘41 in view of Steele et al. by ensuring particulate and volatile components of the exhaust are removed prior to discharge to ambient.  

Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. ‘41 in view of Steele et al., as applied to claims 1, 7, or 13, above, and further in view of Casasanta (US 2015/253058: cited by Applicant).
Regarding claims 4, 10, and 16, Steele et al. ‘41 in view of Steele et al. does not disclose wherein: the first engine is powered/powering the first engine by/using at least one of compressed natural gas and liquefied natural gas.
However diesel, as disclosed by Steele et al. ‘41 in view of Steele et al. (see at least paragraph [0005] (either reference) and natural gas, are art recognized equivalents, as recognized by Casasanta (see at least paragraph [0002]: Examiner notes that natural gas powered vehicles use compressed natural gas or liquefied natural gas). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system/method of Steele et al. ‘41 in view of Steele et al. with wherein: the first engine is powered by/powering the first engine using at least one of compressed natural gas and liquefied natural gas, since, as recognized by Casasanta, such fuel was an art recognized equivalent to the diesel disclosed by Steele et al. ‘41 in view of Steele et al., and would provide the benefit of reduced carbon dioxide production per unit energy.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763